Opinion by
Mr. Justice Williams :
The facts disclosed by an examination of the testimony in this case are as follows:
The plaintiff in the court below is the owner of a farm containing 46 acres which is used and controlled by him. Part of it is let to others to cultivate, and part is cultivated by the plaintiff and his employees. It is not divided by any natural or artificial boundaries that axe visible on the ground; but a survey- or’s line has been run across it and its position indicated upon a draft that was placed before the jury by a dotted line.
The surveyor testifies that when the line was run by him there was no fence, no hedgerow, no monuments of any sort on the ground to indicate its location. The plaintiff testifies that at one time there had been a hedgerow of brush on or near the line run by the surveyor but that he had cleared it away. The part of the farm lying between the surveyor’s line and the Springfield road contains about 13 acres, and has been used for some years as a "truck patch.”
It was contended on the trial that this part of the farm should be treated as a distinct and separate property, and left wholly out of view in the assessment of the plaintiff’s damages. Whatever advantages accrued to this part of the farm the plaintiff contended belonged to him; and whatever disadvantages were suffered as to the balance' of his farm thus divided he claimed a right to recover for. In this way he cut off all the balance of his farm from the Springfield road, by the surveyor’s line, and asked to be paid for the inconvenience thus created.
The general principles applicable to this case have been declared by this court, with such frequency and clearness as to make a discussion of them at this time unnecessary. They are these:
First. The proper measure of the injury sustained by a land owner by reason of an entry upon and appropriation of any portion of his land is the difference betunen the market or selling *538value of his land before and after such entry and appropriation.
Second. In determining this difference in market or selling value the advantages and the disadvantages resulting from the appropriation are to be taken into consideration.
Third. The advantages and disadvantages are to be estimated upon the farm or tract as a whole, and not upon each separate field as though it was a separate property.
Fourth. An advantage accruing to one farm or tract, by reason of the construction of the railroad near or through it, cannot be set off against an injury sustained by another piece of property belonging to the same owner.
Fifth. Nor can the owner of a farm or tract, part of. which is benefited and another part of which is injured, divide his property arbitrarily so as to exclude from the consideration of the jury the advantages he secures in one place, while recovering for the disadvantages suffered in another.
These well-settled rules applied to the facts disclosed in this case show that the contention of the plaintiff cannot be sustained. It was error to submit to the jury the question whether the whole tract of 46 acres has been divided into different farms, separated by fixed lines, not a mere temporary division, but actually settled and reasonably permanent one, for there was no evidence on which such a finding could rest. We think the third assignment of error is also sustained. The question was not what had been offered for some particular building lot, but what was the value of the plaintiff’s farm as a whole before and after the railroad had passed through it.
Judgment reversed and venire de novo awarded.